 

OCT 07 2019

IN THE UNITED STATES DISTRICT COURT clerk, U & District Court
FOR THE DISTRICT OF MONTANA District Of Montana
BILLINGS DIVISION "9
Talen Montana Retirement Plan, et al., Case No. 1:18-cv-00174-SPW
Plaintiffs,
Vv. ORDER STAYING THE
REMAND ORDER PENDING
PPL Corporation, et al., APPEAL

Defendants.

 

Pursuant to the Parties Stipulation for Stay of the Remand Order Pending
Appeal and good cause appearing,

IT IS HEREBY ORDERED as follows:

1, This Court’s Order entered September 16, 2019, remanding this action
to the Montana Sixteenth Judicial District Court, Rosebud County,
shall be stayed for a period of 60 days from the date that Defendants
filed a petition for permission to appeal to the Ninth Circuit.

2. If the Ninth Circuit denies Defendants’ petition in less than 60 days,
the stay shall expire on the date of such decision. If the Ninth Circuit
issues no decision within 60 days or if the Ninth Circuit grants
Defendants’ petition, the stay shall expire on the 60" day, provided

further the parties will confer to address a renewal of the stay. Absent
agreement of the Parties then Defendants may seek a stay from the
Court.

3. When the stay expires or is lifted by order of this Court or the Ninth
Circuit, Plaintiffs shall file an amended complaint within 5 business
days.

4. Plaintiffs may use in this action Defendants’ responses to
jurisdictional discovery from the action Talen Montana, LLC v. PPL
Corporation, et al., No. CDV 2018-1299, Montana First Judicial
District Court, Lewis and Clark County. Any use of these materials is
subject to the same objections and confidentiality parameters under
which they were originally provided.

5. Defendants do not waive, and continue to reserve, all defenses to the
complaint.

6. The stay provided for herein is without prejudice to the parties’ rights
to agree to, seek or oppose further extensions.

DATED this 7th day of October, 2019.

Lecmner 2 Lutte

SUSAN P. WATTERS
United States District Judge
